DETAILED ACTION

		Continued Examination Under 37 CFR 1.114

1. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 11/03/2020 has been entered.

Remarks
2.	 Pending claims for consideration are claims 1, 3-11. Applicant has amended claims 1, 4, 7, and 10. Claims 2 and 12-20 have been cancelled.

Response to Arguments

3. 	Applicant's arguments filed 11/03/2020 are moot in view of grounds of
new rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,116,823 B2 to Seshadri et al(hereafter referenced as Seshadri) in view of WO 2015/199879 A1 to Dadu Sarabh and KAR Swarnendu(hereafter referenced as Kar), in further view of Pub.No.: US 2010/0020983 A1 to Waites.
Regarding claim 1, Seshadri discloses “a method for securing (communications are secured by both pairing and registration [col.7/lines 28-31]) communication between one or more wireless earpieces (wireless earpiece [Fig.1/item 12])  and a computing system (earpiece 12 and microphone 14 may both communicate with base unit 16, which may be a cellular telephone, wire line telephone, laptop computer, personal computer, personal digital assistant [Col.4/lines 22-26]) through the use of a wireless dongle (base unit 16 [Col.16/lines 17-19] see also [Fig.4]) , “the method comprising: configuring the wireless dongle to store in a memory of the wireless dongle biometric information of at least one user having access to the computing system” (VRS Voice pattern recognition, encryption key/dongle, allows modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 17-27]),  “physically connecting the wireless dongle(base unit 16) to the computing system by plugging a plug interface of the wireless dongle into a port of the computing system” ( i.e. base unit/wireless dongle [base unit 16, which may be a cellular telephone, laptop computer, personal computer, personal digital assistant, using transceiver (transmitter and/or receiver) 13 of FIG. 2 via a first communication pathway 18. Base unit 16 may also directly couple the headset to voice communication networks Col.4/lines 7-15]), “establishing a connection between the one or more wireless earpieces and the wireless dongle” (a local authentication via a local database that may compare biometric, password user interface, VRS Voice pattern recognition, encryption key/Dongle, in order to allow modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 23-27]).
Seshadri does not explicitly disclose “performing using sensors of the one or more wireless earpieces biometric readings of a user wearing the one or more wireless earpieces; performing at the wireless dongle using sensors of the wireless dongle biometric readings of the user of one or more wireless earpieces; determining at the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the one or more wireless earpieces collected from the one or more wireless earpieces and the wireless dongle by analyzing the biometric readings at the wireless dongle; communicating content between the one or more wireless earpieces and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings, wherein the communicating content  and communicating the content between the wireless dongle and the computing system through the plug interface.”
However, Kar in an analogous art discloses “performing using sensors of the one or more wireless earpieces biometric readings of a user wearing the one or more wireless earpieces” (user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device Kar[par.0026]) ; “performing at the wireless dongle using sensors of the wireless dongle biometric readings of the user of one or more wireless earpieces”(i.e. performing at the interface and using the information from the biometric sensors [interface electronic device unit 101 Kar [par.0028]) ; “determining at the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the one or more wireless earpieces collected from the one or more wireless earpieces and the wireless dongle by analyzing the biometric readings at the wireless dongle” (a user may be authenticated by entering an authentication password or code, and/or by a biometric characteristic via electronic device Kar [par.0029]) communicating content between the one or more wireless earpieces and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings”(communication between the wearable electronic device [Fig.1/item 101] and interface unit Kar [Fig.1/item 103] which also serves as a personal computing device i.e. iphone, cellular device, PDA, computing system [par.0027/lines 28-32]).

Neither Seshadri nor Kar explicitly discloses “wherein the communicating content is performed using a wireless transceiver of the wireless dongle and communicating the content between the wireless dongle and the computing system through the plug interface.” 
However, Waites in an analogous art discloses “wherein the communicating content is performed using a wireless transceiver of the wireless dongle and communicating the content between the wireless dongle and the computing system through the plug interface.” (Wireless dongle 400 comprising wireless transceiver/receiver 412 and USB plug interface 120 between computer system and wireless dongle Waites [Fig.2])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition,  Kar’s 
Claim 2 (Cancelled).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the content includes data and audio content” (playback audio stream information Seshadri [Fig.1]).
Regarding claim 4 in view of claim 1, the references combined disclose “further comprising: rejecting communicating the content in response to determining the biometric readings do not authorize the one or more wireless earpieces to communicate with the computing system(does information compare favorably Seshadri [Fig.12/item 202] If no uncouple components Seshadri [Fig.12/item 206]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the biometric readings include at least voice characteristics and ear mapping. (VRS voice pattern recognition is used in order for modular headset to access interface Seshadri [Col.6/lines 23-25]).
claim 6 in view of claim 1, the references combined disclose “wherein the one or more wireless earpieces are a pair of wireless earpieces worn by the user” (FIG. 2 is a diagram of a modular wireless headset that includes earpiece [Col.7/lines Seshadri 10-11]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the one or more wireless earpieces establish the connection with the wireless dongle utilizing a secure identifier” (communication between the wearable electronic device Kar [Fig.1/item 101] and interface unit Kar [Fig.1/item 103] using a biometric characteristic Kar [par.0029])
Regarding claim 8 in view of claim 1, the references combined disclose “wherein the biometric readings are automatically read by the one or more wireless earpieces in response to the one or more wireless earpieces being worn by the user. (The user can therefore be authenticated automatically as the wearable electronic device is donned Kar [par.0031])
Regarding claim 9 in view of claim 1, the references combined disclose “wherein the communicating is performed automatically in response to the one or more wireless earpieces being within range of the wireless dongle. (The location of the user authentication sensor 113 on the handling portion 111 can facilitate user authentication without the user performing any additional action or motion necessary to don the wearable electronic device. The user can therefore be authenticated automatically as the wearable electronic device is donned Kar [par.0031]),
claim 10 in view of claim 1, the references combined disclose “wherein the computing system is a legacy system incapable of communicating with the one or more wireless earpieces without the wireless dongle.”(wireless dongle can be interconnected via headphone jack of computer system 100 or via usb 120 of computer system 100 Waites [Fig.2/item 100]).
Regarding claim 11 in view of claim 1, the references combined disclose “wherein the wireless dongle includes interchangeable interfaces for selecting an interface that connects to the port of the system” (interchangeable interface connections via headphone jack Waites [Fig.4/item 410] and wireless audio signal director Waites [Fig.4/item 430).
Claims 12-20 (Cancelled).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        
/MORSHED MEHEDI/Primary Examiner, Art Unit 2432